DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Applicant's election with traverse of Species 3, 8 and 9, directed to FIGs. 3, 8A and 8B or provisional election of Species 3, as shown in FIG. 3, with traverse, in the reply filed on March 28, 2022 is acknowledged.  
Note that, a proper election, even with traverse, requires an election of a Species, not a plurality of distinct Species, such as “elects multiple Species 3, 8 and 9 as shown in FIGs. 3, 8A and 8B. Therefore, the election of multiple Species 3, 8 and 9 is unacceptable.  
The provisional election of Species 3, as shown in FIG. 3, however, is acceptable. 
The traversal is on the ground(s) that 
1) The requirement fails to show or allege the existence of Species that are independent and distinct.
2) The requirement is not support by showing or allegation of serious burden.
3) The requirement is not support by showing of different class/subclasses applicable to different Species.
4) The demarcation between species is arbitrary.     

This is not found persuasive because
1) As clearly indicated in the restriction, the Species as shown FIGs. 1B to 9 indicated the existence of different species, thus independent and distinct.
2) Each of these structures, locations and features of the patterned layer are distinct from one another, clearly require different searches for locations and/or features, hence serious burden. 
3) Since the restriction does not requires or imposed between product and method of making of product, a showing of different class/subclasses are not required.
4) Applicant does not, on record, indicated that the semiconductor devices show in the drawings FIGs. 1A-9 are obvious variation of one another. Therefore, the Species are demarcated from one another.       
The requirement is still deemed proper and is therefore made FINAL.

Applicant identified claims 1-10, 17-18 and 20-32 are readable on the elected Species 3.
Claims 1-32 are pending. Non-elected Species, Claims 11-16 and 19 have been withdrawn from consideration.   

However, Claim 18 recites: the semiconductor device of claim 1, wherein the patterned layer forms at least one segmented ring around the perimeter of the active region.   
Claim 25 recites: the semiconductor device of claim 23, wherein the at least one protrusion ring is segmented around the perimeter of the active region.  
However, the “segmented” is directed to non-elected Species, as shown in FIG. 8B, where the patterned layer 46 is segmented, thus, the protrusion ring is segmented.  
Similarly, the limitation of claim 25 also directed to Species 9, as shown in FIG. 8B.
Therefore, claims 18 and 25 are effectively withdrawn from consideration.   

Action on merits of elected Species 3, claims 1-10, 17, 20-24 and 26-32 follows.
With abundance of caution, action on merits of claims 18 and 25 are also included. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 04, 2020 and May 19, 2022 have been considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
SEMICONDUCTOR DEVICE HAVING PATTERNED LAYER FORMED WITHIN PASSIVATION STRUCTURE OVER THE EDGE TERMINATION REGION  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10, 17, 20-24 and 26-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KAWAKAMI et al. (WO2015104900) of record.
With respect to claim 1, KAWAKAMI teaches a semiconductor device as claimed including: 
a drift region (11); 
an active region (left of 60) comprising a portion of the drift region (11); 
an edge termination region (right of 60) in the drift region (11) and arranged along a perimeter of the active region; 
a passivation structure (19,23,24) on the edge termination region; and 
a patterned layer (31-35) that is formed within the passivation structure (19,23,24). (See FIGs. 1-2).  

With respect to claim 2, the patterned layer (31-35) of KAWAKAMI is embedded within the passivation structure (19,23,24).  
With respect to claims 3 and 30, the patterned layer (31-35) comprises polysilicon.  
With respect to claim 4, the passivation structure of KAWAKAMI comprises a first passivation layer (19) on the drift region (11) and a second passivation layer (23) that is on the first passivation layer (19).  
With respect to claim 5, the patterned layer (31-35) of KAWAKAMI is arranged between the first passivation layer (19) and the second passivation layer (23).  
With respect to claim 6, the second passivation layer (23) of KAWAKAMI forms at least one protrusion that is registered with at least one portion of the patterned layer (31-35).  
With respect to claim 7, the passivation structure of KAWAKAMI further comprises a third passivation layer (24) that is on the second passivation layer (23) and wherein the at least one protrusion of the second passivation layer (23) extends into the third passivation layer (24).  
With respect to claim 8, the at least one protrusion of KAWAKAMI comprises a plurality of protrusions and a top surface of the third passivation layer (24) is planar in at least some portions of the passivation structure.  
With respect to claim 10, the edge termination region of KAWAKAMI further comprises a plurality of guard rings (61-65) in the drift region (11); and 
the at least one portion of the patterned layer (31-35) is registered with an individual guard ring of the plurality of guard rings (61-65). (See FIG. 10).   

With respect to claim 17, the patterned layer (31-35) of KAWAKAMI forms at least one continuous ring around a perimeter of the active region.  
With respect to claim 20, the drift region (11) of KAWAKAMI comprises silicon carbide (SiC).  
With respect to claim 21, the active region of KAWAKAMI comprises a silicon carbide (SiC) metal-oxide-semiconductor field-effect-transistor (MOSFET).  
 
With respect to claim 22, KAWAKAMI teaches a semiconductor device as claimed including: 
a drift region (11); 
an active region (left of 60) comprising a portion of the drift region (11); 
an edge termination region (right of 60) in the drift region (11) and arranged along a perimeter of the active region; and 
a passivation structure (19,23,24) on the edge termination region, wherein a passivation layer (23) of the passivation structure (19,23,24) forms at least one protrusion that partially extends into an additional passivation layer (24) of the passivation structure. (See FIGs. 1, 2). 

With respect to claim 23, the at least one protrusion of KAWAKAMI forms at least one protrusion ring around the perimeter of the active region.   
With respect to claim 24, the at least one protrusion ring of KAWAKAMI is continuous around the perimeter of the active region.  
With respect to claim 26, the at least one protrusion of KAWAKAMI comprises a plurality of protrusions; 
the passivation layer (23) forms a plurality of recesses in between adjacent protrusions of the plurality of protrusions; and 
portions of the additional passivation layer (24) extend into each recess of the plurality of recesses. 
With respect to claim 27, at least a portion of a top surface of the additional passivation layer (24) that is opposite the plurality of recesses of KAWAKAMI is planar.  
With respect to claim 28, the plurality of recesses of KAWAKAMI comprises a first recess (between 34-35) and a second recess (between 33-34); 
the first recess (between 34-35) comprises a width that is larger than a width of the second recess (between 33-34); and 
the first recess is arranged closer to an outside edge of the edge termination region than the second recess.  

With respect to claim 29, the semiconductor device of KAWAKAMI further comprising a patterned layer (31-35) in the passivation structure (19,23,24) and the patterned layer (31-35) is registered with the at least one protrusion.  
With respect to claim 30, the patterned layer (31-35) comprises polysilicon.  
With respect to claim 31, the at least one protrusion of KAWAKAMI comprises a plurality of protrusions; and 
a discontinuous portion of the patterned layer is registered with each protrusion of the plurality of protrusions.  

With respect to claim 32, the edge termination region of KAWAKAMI comprises a plurality of guard rings (61-65) in the drift region (11); and 
a discontinuous portion of the patterned layer (31-35) is registered with an individual guard ring (61-65) of the plurality of guard rings.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over KAWAKAMI ‘900 as applied to claim 8 above, and further in view of SATO (JP-2002231944) of record.
KAWAKAMI teaches the semiconductor device as described in claim 8 above including: the top surface of the third passivation layer (24) is planar in at least some portions of the passivation structure. 
Thus, KAWAKAMI is shown to teach all the features of the claim with the exception of explicitly disclosing the passivation structure further comprises a fourth passivation layer that is on the third passivation layer. 
However, SATO teaches a semiconductor device including 
a passivation structure on edge termination region, wherein the passivation structure comprises a third passivation layer (35) on a second passivation layer (33); 
a top surface of the third passivation layer (35) is planar in at least some portions of the passivation structure, wherein 
the passivation structure further comprises a fourth passivation layer (resin seal, not shown) that is on the third passivation layer (35), and the top surface of the third passivation structure (35) forms an interface with the fourth passivation layer (resin seal). (See FIG. 1, ¶ [0041]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the passivation structure of KAWAKAMI including the fourth passivation layer as taught by SATO to protect the device. 

With abundance of caution, Claims 18 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over KAWAKAMI ‘900 as applied to claims 1 and 23 above, and further in view of TARUI et al. (US. Pub. No. 2010/0289110) of record.
With respect to claim 18, As best understood by Examiner, KAWAKAMI teaches the semiconductor device as described in claim 8 above including: the patterned layer that is formed within the passivation layer.  
Thus, KAWAKAMI is shown to teach all the features of the claim with the exception of explicitly disclosing the patterned layer formed at least one segmented ring.  
However, TARUI teaches a semiconductor device including a patterned layer being  formed within a passivation layer (12), wherein the patterned layer forms at least one segmented ring (11A) around perimeter of the active region. (See FIG. 1).   
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the patterned layer of KAWAKAMI being segmented as taught by TARUI to ensure a desired breakdown voltage characteristic.  

With respect to claim 25, in view of TARUI, since the patterned layer 11 being segmented, the passivation structure formed the at least one protrusion ring is obviously segmented. Thus, the limitation the at least one protrusion ring is segmented around the perimeter of the active region, is met.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710. The examiner can normally be reached 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH D MAI/            Primary Examiner, Art Unit 2829